Robinson, C. J.
delivered the opinion of the Court.
The questions in these appeals arise upon the construction of the sixth and twelfth clauses of the will of the late William E. Hooper. The testator died in 1885, leaving ten children, four sons and six daughters. By the sixth clause he devises and bequeaths to his four sons a leasehold lot No". 51, and a fee simple lot No. 55, on Charles Street avenue, upon trust to permit his daughter, Grace Feigner, to use and enjoy the same, and the net rents and income thereof to take during her life, without power on her part to anticipate the payment of such rents and income, or to charge or encumber the trust estate; and upon her death in trust for her children living at the time of her death, and their surviving issue. But should no child or descendant of his said daughter survive her, then, with power on the part of his daughter to dispose of said property by last will and testament among any one or more of the testatator’s surviving grandchildren, and in default of such disposition or appointment by his *269daughter, then the said portion of his estate to be divided equally between the testator’s grandchildren then living, and the surviving issue of such grandchildren, absolutely.
After several specific. devises and bequests, the testator, by -the twelfth clause, directed that all -the residue of his estate, real and personal, should be divided into ten equal parts; one equal part thereof he devised and bequeathed to each of his four sons, absolutely. The remaining six parts he devised and bequeathed to his four sons upon trust for his six daughters, in manner following:
“ And as to one-tenth part of my said entire residuary estate upon trust to pay the net income thereof as it shall accrue (except as hereinafter provided) unto my daughter, Grace Feigner, during her natural life, and for her sole and separate use, without power or anticipation, or to charge or encumber the trust estate; and from and after her decease, upon trust for all and singular the children or child of the said Grace living at her death, and the issue then surviving of any child or children of the said Grace who may be then deceased, equally and absolutely; but so that the issue of a deceased child or children, if any, shall take by representation the share or shares only, which their parent or parents, if living, would have taken.”
“In case of any one or more of my said six daughters dying without leaving issue surviving, then I give, devise afid bequeath the tenth part or tenth parts of my residuary estate devised above in trust for the benefit of such, my daughter or daughters so dying without surviving issue, unto all and every my grandchildren who shall survive such my daughter or daughters so dying, and the then surviving issue of any of my grandchildren who may have previously departed this life leaving such surviving issue, absolutely and equally per capita as to such surviving grandchildren, but by representation as to such issue of deceased grandchildren, who are to take by substitution only what their respective parents would have taken had they survived.”
Grace Feigner, the life-tenant, died in 1893, leaving two *270children, Marie Theresa, about nineteen years, and Catharine, about thirteen years of age. These were her only children, and both of them were living at the death of their grandfather, William E. Hooper, the testator.
The plain and obvious intention of the testator was to create and protect a life-estate for his daughter, Grace Feigner, with remainder to her children, if any, and the children of ariy deceased child per stirpes; and in the event of the failure of such children or descendants, then to the other grandchildren of the testator, either nominated by will, or in case of no such nomination, then to his grandchildren generally. The trustees, it is clear, therefore, took a legal estate in the trust property, the equitable life-estate being in Grace Feigner, the testator’s daughter, and the equitable remainder being in her two children, then living, subject to the contingency of their death before their mother, and subject in case they survived her, tó be diminished by the birth and survival of other children of their mother. And the mother having died, leaving as her only children or descendants Marie Theresa and Catharine, these two children of the life-tenant answer the description of those entitled in emainder; they answer that description at the time of the happening of the contingency, namely, the death of their mother, without other children or descendants, and they are therefore the only persons who could ever have answered it. And this brings us to the real question in this case. Does the trust created by the will continue after the death of Grace Feigner, the life-tenant, or does the property upon her death vest absolutely in her two daughters, both of whom were living at that time ? There is nothing, it must be admitted, in the will, providing expressly for the continuance of the trust beyond the life of Grace Feigner, the testator’s daughter, nor-is there anything from which it can be fairly implied that the testator meant that it should continue after her death. During her life, certain duties are imposed upon the trustees, the language of the will being, “Upon trust to pay the net income thereof, as it shall accrue (except as herein*271after provided), unto my daughter, Grace Feigner, during her natural life, and for her sole and separate use, without power of anticipation or to charge or encumber the trust estate, and from and after her decease upon trust for all and singular the children or child of the said Grace living at her death, and the issue then surviving of any child or children of the said Grace, who may be then deceased, equally and absolutely." The testator does not say that the trustees shall after the death of his daughter receive and pay the net income of the trust property to her children or descendants living at that time, for their sole and separate use, nor does he impose any limitation upon the power of the remainder-men to charge or incumber the estate. After her death they are to hold the property in trust for all and singular the children or child of the said Grace living at her death, equally and absolutely. Where an estate is given to trustees and their heirs upon trust to receive and pay the net income thereof to one for life, and upon his death, in trust for all and singular his children and the issue of such children living at the death of the life-tenant, the trust ceases upon the death of such life-tenant, for the reason that it remains no longer an active trust. In such cases the Statute of Uses executes the use in those who are limited to take upon the expiration of the life-estate; or, in other words;- the statute transfers the use into possession by converting the estate or interest of the cestui que trust into a legal estate, thereby determining the intermediate estate of the trustee. As to the real estate, it is clear, therefore, that upon the death of Grace Feigner, the life-tenant, the trustees, having no longer any active duties to perform, the legal estate was executed under the statute in her two children, and the trust was thereby at an end.
Now, as to the personal property, though it has been said that the object of the statute was to abolish all uses and trusts, yet, as’the language of the statute was: “ Whenever any person is seized" &c., the English Courts, by a strict construction, held that it did not' apply to personal *272property, for the reason that one could be said to be “seised ” of a mere chattel interest interest. At the same time, however, it may be considered settled, that a trust in regard to personal property will continue so long and no longer, than the purposes of the trust require. And that when all the objects cf the trust have been accomplished, the person entitled to the beneficial use is regarded as the absolute owner, and as such, entitled to the possession of the property. Under this will the objects and purposes of the trust, namely, that the trustees should pay the net income to Grace Feigner during her life, and for her sole and separate use, without power of anticipation, &c., were fully accomplished, and upon her death the trustees had no longer any active duty to discharge. And this being so, her two children being entitled to the ultimate use, became the absolute owners of the property.
Nor can we agree with the Court below, that the fact of the minority of one of the cestui que trusts, is any reason why the trust should continue until she is sui juris.'. The language of the Court in the concluding part of the opinion filed in Denton v. Denton, 17 Md. 403, may be construed, we admit, as supporting this contention. In that case certain negroes, slaves, were conveyed by deed of marriage settlement to a trustee to hold to the use of the husband and wife during their joint lives, and upon the death of the husband, then to the use of the wife, her heirs and assigns forever. In delivering the opinion of the Court, Judge Bartol says: “ Looking at the provisions of the marriage settlement in this case, we find no sufficient ground for saying that it intended the trust to terminate and the estate to be divested on the death of Mrs. Denton; on the contrary, the obvious intent and purpose was that the trust should continue for the benefit of her child or children, and the title of the trustee was meant to continue, with the obligation and duty to preserve the property for the benefit, at least until they should become sui juris."
Whatever may have been the language in the marriage *273settlement in that case, from which the Court found that it was the intention of the settlor that the trust should continue after the death of Mrs. Denton, with the obligation and duty imposed on the trustee to preserve the property for the benefit of her children until their arrival at age, it is sufficient 'to say that no such intention can be found from the language of the will before us. We find nothing from which it can be inferred that the testator meant the trust to continue after the death of his' daughter, the life-tenant.
(Decided December 18th, 1894.)
The purposes of the trust having been accomplished, and the trustee's having no longer any active duties to perform, and Marie Theresa Feigner, one of the daughters, being over eighteen years of age, she is entitled in her own right to her share of the personal estate. And as to the other daughter, Catherine Hooper Feigner, she has, the record shows, guardians legally appointed and qualified, and this being so, such guardians are entitled to receive her share of the personal estate. There can be no reason why the trust should continue merely to allow the trustees to receive the income and pay it over to her guardians. In the case of an ordinary bequest to an infant, the guardians are the proper persons to tqke the property bequeathed, and where a trust has terminated, and one who becomes thereby the absolute owner of the property is a minor, there is no reason why the guardian should not take and hold, the property for the benefit of his ward.

Decree reversed and cause remanded in both appeals.